           Case 1:19-cv-09346-GHW Document 33 Filed 04/21/20 Page 1 of 2


                                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                   ELECTRONICALLY FILED
---------------------------------------------------------------X                DOC #: _________________
MICHAEL ADAMS,                                                 :                DATE FILED: 4/21/2020
                                                               :
                                                    Plaintiff, :
                                                               :        1:19-cv-09346-GHW
                              -against-                        :
                                                               :               ORDER
L’ANTICO INC., GEF DEVELOPMENT                                 :
CORP.,                                                         :
                                                               :
                                               Defendants. :
                                                               :
---------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         On February 20, 2020, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, the plaintiff was provided the option to apply for restoration of

the action to the active calendar of the Court by the date that was 30 days following the issuance of

the order. In accordance with the terms of that order, if the plaintiff failed to apply for restoration

of the case by that date, the case would be automatically dismissed with prejudice.

         By letter dated April 20, 2020, the parties have again requested that the Court extend the

deadline for the plaintiff to apply for restoration of the case to the Court’s active calendar, or,

alternatively, for the parties to submit a stipulation of settlement and dismissal. 1 That application is

GRANTED. Accordingly, the deadline for the plaintiff to apply for restoration of the case to the

Court’s active calendar, or, alternatively, for the parties to submit a stipulation of settlement and

dismissal, is extended to May 24, 2020.




1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
 Case 1:19-cv-09346-GHW Document 33 Filed 04/21/20 Page 2 of 2



The Clerk of Court is directed terminate the motion pending at Dkt. No. 32.

SO ORDERED.

Dated: April 21, 2020
                                              __________________________________
                                                     GREGORY H. WOODS
                                                    United States District Judge




                                         2
